                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                                      CRIMINAL ACTION

VERSUS                                                                        18-21-SDD-RLB

TRAVIS R. JAMES, ET AL.

                                               RULING

         This matter is before the Court on the Motion to Dismiss Count Three as to Troy

James1 filed by Defendant Troy L. James (“Defendant”), referred to in the Indictment as

“T. JAMES.”2 The Government has filed an Opposition3 to this motion. For the following

reasons, the motion is DENIED.

I.       BACKGROUND

         Defendant is one of fifteen Defendants charged in a drug conspiracy to distribute

and to possess with the intent to distribute cocaine, crack cocaine, and heroin between

around April 2017 and continuing until around January 2018 in the Middle District of

Louisiana and elsewhere.4 Defendant is charged in three counts of the indictment: (1)

Count One, Conspiracy; (2) Count Three, Possession with the Intent to Distribute 500 or

More Grams of Cocaine; and (3) Count Ten, Possession with the Intent to Distribute Five

or More Kilograms of Cocaine and One or More Kilograms of Heroin.5




1
  Rec. Doc. No. 250.
2
  Co-defendant Travis R. James is referred to in the Indictment as “JAMES.”
3
  Rec. Doc. No. 271.
4
  Rec. Doc. No. 1.
5
  Id.
48846 
                                                                                      Page 1 of 4 
                                                                                                  
 
           Defendant moves to dismiss Count Three, Possession with the Intent to Distribute

500 or More Grams of Cocaine, on the grounds that the “Manner and Means of

Accomplishing the Conspiracy” section of the Indictment makes several broad allegations

as to Defendant but fails to allege that he committed any act on May 9, 2017. Specifically,

Defendant contends that Paragraphs 50 and 86 of the Indictment are in conflict such that

Count Three fails to charge Defendant with a crime.

           Paragraph 50 alleges:

           On or about May 9, 2017, following a series of calls discussing a sale of
           narcotics between JAMES and JARVIS, JAMES proceeded to a storage
           center at or near Barringer Foreman Road in Baton Rouge, Louisiana. With
           the assistance of HARDING, JAMES purchased approximately two
           kilograms of cocaine from a source of supply, introduced to JAMES by
           JARVIS. Later that day, JAMES informed LAFRANCE that he intended to
           “cook” (convert) most of those two kilograms into crack cocaine.6


           Paragraph 86 under COUNT THREE charges:

           On or about May 9, 2017, in the Middle District of Louisiana, TRAVIS R.
           JAMES, TROY L. JAMES, SIDNEY J. JARVIS, and D’MARI D. HARDING,
           defendants herein, did knowingly and intentionally possess with the intent
           to distribute 500 grams or more of a mixture containing a detectable quantity
           of cocaine, a Schedule II controlled substance.7

           Defendant maintains that Paragraph 86 sets forth a bare bones allegation of

conduct allegedly committed by Defendant and three co-Defendants, while Paragraph 50

sets forth a more detailed account of the acts that the co-Defendants allegedly committed,

yet it fails to allege that Defendant himself was in any way involved in this conduct.

Defendant argues both paragraphs cannot be factually correct; thus, Count Three should

be dismissed as to him.


6
    Id. at 10.
7
    Id. at 15.
48846 
                                                                                     Page 2 of 4 
                                                                                                 
 
         The Government opposes this motion arguing that Count Three meets the

minimum constitutional standards for an indictment, and it complies with the Federal

Rules of Criminal Procedure in that the charge contains the essential elements of the

offense charged, describes the elements of the offense with particularity, and is specific

enough to protect the defendant from double jeopardy. The Government notes that

summary judgment is not available in criminal cases, and it claims that is what Defendant

herein is improperly seeking.

II.      LAW AND ANALYSIS

         Federal Rule of Criminal Procedure Rule 7(c)(1) provides that “the indictment ...

must be a plain, concise, and definite written statement of the essential facts constituting

the offense charged.” The Fifth Circuit has held that “an indictment is sufficient if it

contains the elements of the charged offense, fairly informs the defendant of the charges

against him, and ensures that there is no risk of future prosecutions for the same

offense.”8 “In reviewing a challenge to an indictment alleging that it fails to state an

offense, the court is required to take the allegations of the indictment as true and to

determine whether an offense has been stated.”9 The issue before the court is “not

whether the indictment could have been framed in a more satisfactory manner, but

whether it conforms to minimal constitutional standards.”10           Further, the court's

determination of the “validity of an indictment is governed by practical, not technical

considerations.”11



8
  United States v. Harms, 442 F.3d 367, 372 (5th Cir. 2006).
9
  United States v. Crow, 164 F.3d 229, 234 (5th Cir. 1999).
10
   Id.
11
   Id. at 235.
48846 
                                                                                  Page 3 of 4 
                                                                                              
 
         The Fifth Circuit has held that there is no requirement that there be any factual

allegations supporting an indictment, other than a general allegation that the defendant

committed the crime charged.12                 Further, “the standards for the sufficiency of an

indictment are relatively low[.]”13

         The Court finds that this standard is satisfied by Count Three of the Indictment.

The language of Count Three is clear as to the crime with which Defendant has been

charged, and it tracks the elements of the crime that a jury will be asked to find for a

conviction.14 The Court does not read Paragraphs 50 and 86 as narrowly as Defendant;

indeed, Defendant fails to consider legal theories under which these paragraphs are not

inconsistent. Further, the Government is not required to prove its case at the charging

stage. If no evidence is presented at trial as to Defendant for Count Three, counsel may

move at the appropriate time for the appropriate relief under Rule 29.

III.     CONCLUSION

         For the reasons set forth above, the Motion to Dismiss Count Three15 filed by

Defendant Troy L. James is hereby DENIED.

         Baton Rouge, Louisiana the 13 day of November, 2018.


                                                     S
                                                     ________________________________
                                                     SHELLY D. DICK
                                                     CHIEF DISTRICT JUDGE
                                                     MIDDLE DISTRICT OF LOUISIANA

12
   See United States v. Prejean, 429 F.Supp.2d 782, 798 (E.D. La. 2006)(citing United States v. Williams,
679 F.2d 504, 508 (5th Cir.1982) (the indictment is not required to “set forth facts and evidentiary details
necessary to establish each of the elements of the charged offense”); United States v. Crippen, 579 F.2d
340, 342 (5th Cir.1978) (“[i]t is not necessary for an indictment to go further and to allege in detail the factual
proof that will be relied upon to support the charges”).
13
   United States v. Adcox, No. 15-00036, 2017 WL 2489998 at *3 (W.D. La. June 7, 2017).
14
   See Pattern Jury Instruction 2.93 of the Fifth Circuit Pattern Jury Instructions – Criminal (2015).
15
   Rec. Doc. No. 250.
48846 
                                                                                                      Page 4 of 4 
                                                                                                                  
 
